                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:18-CR-00202-MOC-DSC


 UNITED STATES OF AMERICA,                         )
                                                   )
                                                   )
                                                   )                     ORDER
 v.                                                )
                                                   )
 TONY BERNARD ALEXANDER,                           )
                                                   )
                  Defendant.                       )



       THIS MATTER came before the Court for Defendant’s initial appearance on a Petition

alleging violations of supervised release. Assistant Federal Defender J.P. Davis was present as the

duty attorney. At the outset, Defendant made it clear that he wanted to represent himself. The

Court advised Defendant concerning the alleged violations of supervised release. The Government

advised that he faces up to two years imprisonment if found in violation.


       The United States Supreme Court held in Faretta v. California, 422 U.S. 806, 819 (1975),

that the Sixth Amendment implicitly provides a criminal defendant an affirmative right to self-

representation. To be effective, “[a]n assertion of the right of self- representation must be (1) clear

and unequivocal; (2) knowing, intelligent and voluntary; and (3) timely.” United States v. Frazier-

El, 204 F.3d 553, 558 (4th Cir. 2000) (internal citations omitted).


       The Court engaged in a colloquy with Defendant to determine whether his decision to

waive counsel was made knowingly, intelligently and voluntarily. The Court explained that the

presiding judge and the Government cannot give Defendant any legal advice or assistance at trial




      Case 3:18-cr-00202-MOC-DSC Document 95 Filed 02/26/21 Page 1 of 3
and that he must follow the same rules of evidence and procedure as an attorney practicing before

this Court. Defendant responded that he understood these consequences of self-representation.


       As a result of the Court’s colloquy, the Court finds that Defendant is not under the influence

of any alcohol or drugs. He is fifty-five years of age. He denied any physical or mental health

issues. He is able to read and write. Defendant has completed a GED. He represents that he

received paralegal training while in custody. He also has numerous “certifications” including as a

truck driver and forklift operator. Defendant understands his right to counsel and his right to self-

representation. He understands the consequences of self-representation and the charge against him

as well as the maximum penalty if he is found in violation of supervised release.


       Defendant’s answers to the Court’s questions and his statements during the hearing indicate

that he has made a clear and unequivocal as well as a knowing, intelligent and voluntary decision

to represent himself and waive his right to counsel. The Court also finds that Defendant

understands the consequences of representing himself. Finally, the Court finds that the request is

timely. Therefore, for the foregoing reasons, Defendant’s Motion to represent himself is

GRANTED.


       The Court also addressed whether or not to appoint standby counsel. The Fourth Circuit

has held that “[a]lthough a court may, in its discretion, allow attorney participation [as standby

counsel], the Constitution does not mandate it.” U.S. v. Stewart, 129 F. App’x 758, 765 (4th Cir.

2005) (quoting U.S. v. Singleton, 107 F.3d 1091, 1097 n.2, 1100 (4th Cir. 1997)). See also

McKaskle v. Wiggins, 465 U.S. 168, 184 (1984)(“A defendant's Sixth Amendment rights are not

violated when a trial judge appoints standby counsel-even over the defendant's objection-to relieve

the judge of the need to explain and enforce basic rules of courtroom protocol or to assist the




      Case 3:18-cr-00202-MOC-DSC Document 95 Filed 02/26/21 Page 2 of 3
defendant in overcoming routine obstacles that stand in the way of the defendant's achievement of

his own clearly indicated goals. Participation by counsel to steer a defendant through the basic

procedures of trial is permissible even in the unlikely event that it somewhat undermines the pro

se defendant's appearance of control over his own defense.”). Given the totality of the

circumstances and in an abundance of caution, the Court directs the Federal Defender to appoint

standby counsel for Defendant.


       The Clerk is directed to send copies of this Order to counsel for the Government, standby

counsel, the Defendant and to the Honorable Max O. Cogburn, Jr.


       SO ORDERED.


                                    Signed: February 26, 2021




      Case 3:18-cr-00202-MOC-DSC Document 95 Filed 02/26/21 Page 3 of 3
